925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Duane J. DEACON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1794.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Duane J. Deacon appeals the district court's decision affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


3
Deacon filed an application for social security disability benefits with the Secretary, alleging that he suffered from a bad back and heart problems.  Following a hearing, the administrative law judge determined that Deacon was not disabled, since he was able to perform past relevant work.  The Appeals Council affirmed the ALJ's determination.


4
Deacon then filed a complaint seeking review of the Secretary's decision.  The district court ruled that substantial evidence existed to support the Secretary's determination and granted summary judgment for the defendant.  Upon learning that the defendant had inadvertently failed to serve plaintiff's counsel with a copy of the summary judgment motion, the district court re-opened the case.  Following the filing of the plaintiff's responsive pleading, the district court reinstated its earlier decision and again granted judgment for the defendant.


5
Deacon has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence.


6
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


7
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's opinion filed on May 17, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation